Title: From John Adams to Thomas Jefferson, 19 April 1825
From: Adams, John
To: Jefferson, Thomas



dear Sir
Quincy 19th April 1825

Mr. Charles Sigourney & Lady, a respectable pair in Hartford, Connecticut, the Husband a Son of my old friend in Amsterdam, and the Wife, a very conspicuous literary Lady, have requested a line to you, as they are bound on a journey to the seat of your University—and wish I suppose an apology for visiting Monticello—I have lost your last letter to me, the most consolatory letter I ever received in my life, what would I not give for a copy of it—
Your friend to all eternity
John Adams